DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claim 20 recites a step of recognizing representative values of a complex strip exiting the system based on at least one value detected by a sensor. This is not supported in the specification as originally filed because the original disclosure only recites at least one sensor which measures thickness (See Page 10). No other sensors are mentioned, so the broad scope of claim 20—which includes sensors measuring any conceivable system value—is not supported.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “butt-joining” in claims 11-20 is used in a manner inconsistent with its accepted meaning. The accepted meaning of the term “butt-joining” is “joining two components together end-to-end without overlap.” The instant invention, however, does not include any butt-joining using this accepted definition. Instead, the instant invention stacks rubber sheets on top of one another (i.e. forms an overlap) and combines them by passing the stacked rubber sheets through rollers, at least one of which has teeth. This is shown most clearly in Figures 4, 7, 8, 8A, and 8B and their descriptions. The applicant uses the term butt-joining in a manner which is inconsistent with its accepted meaning but does not clearly redefine the claim term such that one of ordinary skill in the art is put on notice that the applicant intends to redefine such a term. As such one of ordinary skill in the art is not reasonably apprised of the metes and bounds of the claim. For examination purposes the claims have not been construed as requiring butt-joining as it is typically defined but instead only requiring some type of bonding between rubber strips with a toothed roller.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Preick (US 2018/0044118) in view of Irie (US 5,029,502), Lembach (US 2012/0035038), and Roisum (Roisum, David R.. (1996). Mechanics of Rollers. Technical Association of the Pulp & Paper Industry (TAPPI). Retrieved fromhttps://app.knovel.com/hotlink/toc/id:kpMR000027/mechanics-of-rollers/mechanics-of-rollers).
Preick teaches a system for feeding an extruder (6) with rubber strips (2,2a,2b), the system comprising a conveyor (3) that transports the rubber strips and a splicing device (21) which connects two rubber strips (2a,2b) with a stamp (22) (See Figures; [0045]-[0054]).
Preick does not expressly disclose a frame which supports the conveyor, however some type of conveyor support is implicit in the disclosure of Preick. The conveyor of Preick cannot be free-floating and must in some way be supported. Frames are well known and conventionally used in the prior art to support conveyors. This is shown, for example, in the Irie reference, which teaches a conveyor (c) supported by a conveyor frame (2) and a base frame (1) (See Fig. 1; col. 4, lines 53-55). Since frames were recognized in the prior art as being suitable for supporting conveyors, as taught by Irie, the use of a frame to support the conveyor of Preick would have been obvious to one of ordinary skill in the art at the time of filing.
Preick teaches a stamp (22) for joining two rubber strips (2a,2b). Preick does not expressly disclose a roller system which bonds the rubbers trips by passing them through a nip of two opposed rollers, at least one of which includes teeth.
Lembach teaches systems and methods for bonding webs of stock material. Lembach teaches that the webs may be joined by a variety of techniques including stamping (See Figs. 12-13; [0050]) or embossing (See Figs. 10-11; [0050]). 
Since Lembach teaches that stamping and embossing were known in the art to be functionally equivalent techniques which are both suitable for joining webs of stock material, the use of an embossing technique in place of the stamping of Preick would have been obvious to one of ordinary skill in the art at the time of filing.
While Lembach teaches deformation of stock webs by embossing to join the stock webs (See Figs. 10-11; [0050]), the reference does not expressly disclose the apparatus or method of embossing in detail. As such, one would look to other prior art reference to determine how such embossing is conventionally performed.
One such reference is Roisum, which teaches that embossing is known to involve passing a web between two nipped rollers, at least one of which is patterned with raised projections (See p. 225). The raised projections which form the pattern read on the instantly claimed toothed surface.
It would have been obvious to one of ordinary skill in the art at the time of filing that the embossing generally disclosed by Lembach would involve passing the stock webs through a nip in two parallel and oppositely rotating rollers, at least one of which is patterned (i.e. has a toothed surface), since this is conventionally how embossing is performed, as taught by Roisum.
Regarding the limitation “the toothed surface comprising a plurality of teeth disposed consecutively along a common axis…of the upper roller” in claim 11, Lembach shows that bonding points may be present along a width of the stock webs (See Figures). Where embossing is used, a patterned roller with a plurality of consecutively disposed teeth would be required to form such bonding points. Furthermore, the particular arrangement of teeth to form a desired pattern is a routine matter of design choice such that the mere selection of teeth shape and relative position does not patentably distinguish the instant claims from the prior art.
Regarding claims 12 and 13, Roisum teaches that embossing may conventionally involve one patterned roller which engages a second flat roller—which reads on claim 12—or two patterned rollers with complementary projections—which reads on claim 13 (See p. 225).
Regarding claim 14, Roisum teaches that nip rollers may be adjustable to control the gap size of the nip between the rollers (See p. 79).
Regarding claim 15, Preick does not teach a plurality of conveyors. However the mere duplication of parts has no patentable significance unless a new and unexpected result is achieved. The applicant utilizes a plurality of conveyors to move webs through a system. This is a predictable result such that the use of any number of conveyors in place of the single conveyor of Preick to move webs through a system would have been obvious to one of ordinary skill in the art at the time of filing.
Regarding claim 16, Preick does not expressly disclose a feed inlet, however such a feed inlet is implicit in the disclosure of Preick. The rubber strips cannot simply appear in the system, but must be introduced to the conveyor at some point in the system. Any such point of entry would be considered a feed inlet as claimed.
Regarding claim 17, the system taught by the combination of Preick, Irie, Lembach, and Roisum is used to splice end portions of two rubber strips by embossing between rollers, at least one of which has a raised pattern of teeth, as detailed above. Such a splicing method involves supplying the rubber strips, oppositely rotating the embossing rollers, feeding strips via a conveyor, joining overlapped ends of the strip by passing them through the embossing rollers, and exiting the joined strips from the system to feed them to an extruder.
Regarding claim 18, Preick teaches that the splicing operation can be performed such that the rubbers trips are supplied without interruption (See [0054]).
Regarding claim 19, Roisum teaches that nip rollers may be adjustable to control the gap size of the nip between the rollers (See p. 79).
Regarding claim 20, Examiner is taking official notice that it is well known and conventional to use sensors to measure properties of a product and to compare the measured properties to desired values. This procedure is ubiquitous in the art such that measuring and comparing desired properties and observed properties would have been immediately obvious to one of ordinary skill in the art at the time of filing.

Response to Arguments
Applicant’s arguments, filed 07/13/2022, with respect to the objection to the specification have been fully considered and are persuasive.  This objection has been withdrawn. 
Applicant’s arguments with respect to the rejections under 25 U.S.C. 112(a) and 112 (b) with concerning use of the phrases “without penetration” and “without one penetrating the other” have been fully considered and are persuasive.  These limitations have been deleted, rendering the rejections moot.
Applicant’s arguments with respect to the rejection of claim 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The phrase “training the system to recognize” has been removed. However the newly amended claim creates an issue of new matter, and a rejection under 35 U.S.C. 112(a) has been added, as detailed above.
Applicant’s arguments concerning the term “butt-joining” have been fully considered but are not persuasive. Applicant argues that the term “butt-joining” has been used in a manner consistent with its accepted meaning in the art. Examiner respectfully disagrees. The accepted meaning of the term “butt-joining” is “joining two components together end-to-end without overlap.” The instant invention, however, does not include any butt-joining using this accepted definition. Instead, the instant invention stacks rubber sheets on top of one another (i.e. forms an overlap) and combines them by passing the stacked rubber sheets through rollers, at least one of which has teeth. The presence of an overlap means that the joining is not butt-joining as it is generally understood in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hepke (DE 102018111735) is not used in the rejections of this Office action but is pertinent to the instant application. Hepke teaches joining rubber strips end-to-end by sewing, which is another functionally equivalent technique—along with embossing and stamping—used to join end portions of material webs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746